DECISION
The application of the above-named defendant for a review of the sentence of 5 years; consecutive to #958 from Jefferson County imposed on May 30, 1984, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Sentence Review Board agrees unanimously that the sentences imposed were proper and just.
We wish to thank Dirk Williams of the Montana Defender Project for his assistance to the Defendant and to this Court.
*5SENTENCE REVIEW DIVISION
Mark P. Sullivan, Chairman, John S. Henson, Thomas A. Olson